MARTIN, District Judge.
The merchandise in question is invoiced as modeling clay, and is also sometimes called plastilina.' It was assessed for duty at 20 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 6,-30 Stat. 205 (U. S. Comp. St. 1901, p. 1093), as a manufactured article, unenumerated. The particular claim of the importer relied upon on the argument was that said merchandise should be assessed as “clay” under section 1, Schedule B, par. 93, 30 Stat. 156 (U. S. Comp. .St. 1901, p. 1632), either directly or by application of the similitude clause of section 7, 30 Stat. 205 (U. S. Comp. St. 1901, p. 1693).. The Board of General Appraisers affirmed the assessment of^the collector.
The question presented here seems to be solely one of fact. The Board properly classified the importation upon the facts as it found them. I see nothing in the record to justify the court in changing the Board’s findings.
Decision affirmed.